COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Eric Lynn Baumgart v. Phillip Douglas Archer, KPRC-TV Channel 2,
                          Graham Media Group, Houston, Inc., Graham Media Group, Graham
                          Holdings Company

Appellate case number:    01-18-00298-CV

Trial court case number: 2017-83349

Trial court:              157th District Court of Harris County

Date motion filed:        August 28, 2019

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: __/s/ Sarah Beth Landau_____________________________________
                   Acting for the Court the En Banc Court*

Date: _September 17, 2019___

* En banc court consists of Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
Goodman, Landau, Hightower, and Countiss.